Exhibit 99.1 Contact: Investors: Media: Traci McCarty Debra Charlesworth BioMarin Pharmaceutical Inc. BioMarin Pharmaceutical Inc. (415) 455-7558 (415) 455-7451 FOR IMMEDIATE RELEASE BioMarin Announces Second Quarter 2016 Financial Results - Second Quarter 2016 Total BioMarin Revenue Increases 20.0% Y/Y to $300.1 million - Vimizim Net Product Revenue Increases 98.1% Y/Y and Contributes $106.8 million in the Second Quarter 2016; Vimizim Full-year Revenue Guidance Increased to $340 to $360 million - Kuvan Net Product Revenue Contributes $90.2 million in the Second Quarter 2016; Kuvan Full-year Revenue Guidance Increased to $340 to $360 million - Strong Kuvan and Vimizim Results Drive Increased FY 2016 Top-line Guidance to $1.10 billion -$1.15 billion Financial Highlights (in millions of U.S. dollars, except per share data, unaudited) Three Months Ended June 30, Six Months Ended June 30, % Change % Change Total BioMarin Revenue $ $ % $ $ % Vimizim Net Product Revenue % % Naglazyme Net Product Revenue )% )% Kuvan Net Product Revenue % % Aldurazyme Net Product Revenue )% )% GAAP Net Loss $ ) $ ) $ ) $ ) GAAP Net Loss per Share - Basic and Diluted $ ) $ ) $ ) $ ) non-GAAP Income (Loss) $ $ ) $ ) $ ) Cash, cash equivalents and investments $ $ SAN RAFAEL, Calif., August 4, 2016 – BioMarin Pharmaceutical Inc. (NASDAQ: BMRN) today announced financial results for the second quarter ended June 30, 2016. GAAP net loss was $423.6 million, or $(2.61) per basic and diluted share for the second quarter of 2016, compared to GAAP net loss of $82.0 million, or $(0.51) per basic and diluted share, for the second quarter of 2015. The increased GAAP net loss compared to the prior year quarter was primarily due to impairment and related charges, net of tax, resulting from the termination of the Kyndrisa development program in the second quarter. Non-GAAP income was $16.1 million for the quarter ended June 30, 2016, compared to non-GAAP loss of $5.8 million for the second quarter of 2015. The increase in non-GAAP income compared to the prior year quarter was 1 primarily due to increased gross margins from strong Kuvan and Vimizim net product revenues, partially offset by increased non-GAAP selling, general and administrative expense for Vimizim and Kuvan, and non-GAAP research and development expense. Total BioMarin Revenue was $300.1 million for the second quarter of 2016, an increase of 20.0% compared to the same period in 2015. This strong result was driven by year over year growth of 98.1% and 50.1% of Vimizim and Kuvan, respectively. Vimizim net product revenue growth was driven primarily by robust patient growth and in part the timing of large orders from Latin America and the Middle East. Kuvan revenue growth was driven by patient increases in North America and strong sales in international territories. Kuvan revenue from ex-North America territories since BioMarin acquired worldwide rights in January 2016 contributed $22.0 million and revenues in North America contributed $68.2 million in the quarter. Naglazyme patient growth was 9.2% compared to a year ago. Naglazyme revenue in the second quarter 2016 was lower than revenue in the second quarter 2015 primarily due to the timing of central government orders from Latin America in 2015. As of June 30, 2016, BioMarin had cash, cash equivalents and investments totaling $704.9 million, as compared to $1,018.3 million on December 31, 2015. Commenting on the quarter, Jean-Jacques Bienaimé, Chairman and Chief Executive Officer of BioMarin said, “In the first half of 2016 we made tremendous progress moving our development pipeline forward while driving our established commercial business to record levels. The increase in Total BioMarin Revenue guidance for 2016 is testament to the innovation BioMarin provides patients, mostly children, with rare and ultra-rare disorders. Prospects for new product launches in 2017 increased during the first half of the year due to positive data readouts for Brineura and pegvaliase.” Mr. Bienaimé continued, “We are pleased that last week the U.S. Food and Drug Administration accepted for review the submission of a Biologics License Application (BLA) for Brineura, an investigational therapy to treat children with CLN2 disease, a form of Batten disease. With the Prescription Drug User Fee Act (PDUFA) goal date for an approval decision of January 27, 2017, we are one step closer to potentially providing a treatment option for this devastating childhood disease. We have also filed the Marketing Authorization Application in Europe for Brineura. In addition, at the World Federation of Hemophilia Congress last week, we announced positive proof-of-concept data with our gene therapy product candidate BMN 270 for hemophilia A and plans to start a Phase 2b study in mid-2017. Also in the quarter at R&D Day, we shared robust 12-month data with vosoritide for achondroplasia. If the data from these programs continue to mature as we hope, we believe that these product candidates could each ultimately drive a billion dollars in annual revenue when commercialized.” Net Product Revenue (in millions of U.S. dollars, unaudited) Total Revenue Three Months Ended June 30, Six Months Ended June 30, $ Change % Change $ Change % Change Vimizim (1) $ $ $ % $ $ $ % Naglazyme (1) ) )% ) )% Kuvan (2) % % Aldurazyme ) )% ) )% Firdapse % % Net product revenues % % Collaborative agreement revenues - ) ) Royalty, license and other revenues Total BioMarin revenues $ $ $ % $ $ $ % Vimizim and Naglazyme revenues experience quarterly fluctuations primarily due to the timing of government ordering patterns in certain countries.The Company does not believe these fluctuations reflect a change in underlying demand. Growth in North America contributed $68.2 million in the second quarter with an additional $22.0 million coming from newly acquired ex-North American territories. 2 Details of Net Product Revenue Attributable to Aldurazyme Three Months Ended June 30, Six Months Ended June 30, $ Change % Change $ Change % Change Aldurazyme revenue reported by Genzyme $ $ $ % $ $ $ ) )% Three Months Ended June 30, Six Months Ended June 30, $ Change $ Change Royalties earned from Genzyme $ $ $ ) $ $ $ ) Net product transfer revenues (3) Total Aldurazyme net product revenues $ $ $ ) $ $ $ ) To the extent units shipped to third party customers by Genzyme exceed BioMarin inventory transfers to Genzyme, BioMarin will record a decrease in net product revenue from the royalty payable to BioMarin for the amount of previously recognized product transfer revenue.If BioMarin inventory transfers exceed units shipped to third party customers by Genzyme, BioMarin will record incremental net product transfer revenue for the period. Positive net product transfer revenues result in the period if BioMarin transferred more units to Genzyme than Genzyme sold to third-party customers.
